Name: Council Directive 80/607/EEC of 24 June 1980 prolonging certain derogations granted to Denmark, Ireland and the United Kingdom in respect of swine fever
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-07-03

 Avis juridique important|31980L0607Council Directive 80/607/EEC of 24 June 1980 prolonging certain derogations granted to Denmark, Ireland and the United Kingdom in respect of swine fever Official Journal L 170 , 03/07/1980 P. 0032****( 1 ) OJ NO C 130 , 31 . 5 . 1980 , P . 10 . ( 2 ) OPINION DELIVERED ON 20 JUNE 1980 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OPINION DELIVERED ON 2 JULY 1980 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 4 ) OJ NO L 47 , 21 . 2 . 1980 , P . 24 . ( 5 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 6 ) OJ NO L 47 , 21 . 2 . 1980 , P . 25 . ( 7 ) OJ NO L 302 , 31 . 12 . 1972 , P . 24 . ( 8 ) OJ NO L 47 , 21 . 2 . 1980 , P . 1 . COUNCIL DIRECTIVE OF 24 JUNE 1980 PROLONGING CERTAIN DEROGATIONS GRANTED TO DENMARK , IRELAND AND THE UNITED KINGDOM IN RESPECT OF SWINE FEVER ( 80/607/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS , UNDER DIRECTIVE 80/218/EEC ( 4 ), DENMARK , IRELAND AND THE UNITED KINGDOM WERE AUTHORIZED TO RETAIN UNTIL 30 JUNE 1980 THEIR NATIONAL PROVISIONS FOR ENSURING PROTECTION AGAINST SWINE FEVER ; WHEREAS COMMUNITY RULES OFFER THE ONLY FINAL SOLUTION TO THE PROBLEMS CAUSED BY THIS DISEASE ; WHEREAS THE PROPOSALS WHICH HAVE BEEN FORWARDED FOR THIS PURPOSE BY THE COMMISSION MUST BE EXAMINED ; WHEREAS A SUFFICIENT PERIOD SHOULD BE PROVIDED FOR THEIR ADOPTION BY THE COUNCIL AND THEIR IMPLEMENTATION BY THE MEMBER STATES PRIOR TO THE EXPIRY OF THE ABOVEMENTIONED DEROGATIONS ; WHEREAS , THEREFORE , THESE DEROGATIONS SHOULD BE EXTENDED UNTIL 31 OCTOBER 1980 , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 BY WAY OF DEROGATION FROM DIRECTIVE 64/432/EEC ( 5 ), AS LAST AMENDED BY DIRECTIVE 80/219/EEC ( 6 ), AND FROM DIRECTIVE 72/461/EEC ( 7 ), AS LAST AMENDED BY DIRECTIVE 80/213/EEC ( 8 ), DENMARK , IRELAND AND THE UNITED KINGDOM ARE AUTHORIZED TO RETAIN THEIR NATIONAL RULES RELATING TO PROTECTION AGAINST SWINE FEVER UPON INTRODUCTION INTO THEIR TERRITORY OF SWINE FOR BREEDING , STORE AND SLAUGHTER AND TO IMPORTS OF FRESH PIGMEAT , SUBJECT TO COMPLIANCE WITH THE GENERAL PROVISIONS OF THE TREATY . ARTICLE 2 THIS DIRECTIVE SHALL APPLY UNTIL 31 OCTOBER 1980 . ARTICLE 3 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE BY 30 JUNE 1980 AT THE LATEST AND SHALL INFORM THE COMMISSION THEREOF . ARTICLE 4 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 24 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT S . FORMICA